DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The IDS submitted 1/22/19 and 4/21/20 have been considered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16-17, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites, “wherein only one of the sub-beams is incident on the specimen at a time.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) (II); and See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). This above quoted limitation is a step because it recites the fashion in which the beams are operated. It is noted that the limitation cannot be construed as a functional limitation, because it is not drafted in a fashion which would connect the function to a structure. This limitation makes the claim indefinite because the step claim language makes it unclear whether infringement occurs when one creates the system that allows for the step, or whether infringement occurs only when the step actually occurs.
Claim 2 recites, “the energy of at least one of the sub-beams.”  There is insufficient antecedent basis for “the energy” in the claim.
Claim 5 recites, “the energy of the laser beam.”  There is insufficient antecedent basis for “the energy” in the claim.
Claim 11 recites, “the specimen lenses” and “the steering mirror.” There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites, “the energy of at least one of the sub-beams.”  There is insufficient antecedent basis for “the energy” in the claim.
Claim 21 recites, “further including a steering mirror.” Claim 15, upon which claim 21 depends, already recites a steering mirror. It is unclear if the claim 21 recitation is an additional mirror, further description of the first mirror, or something else. As such, the claim is indefinite. Claim 22 extends this issue by adding further limitations with respect to “the steering mirror”, but failing to clarify which instance of “a steering mirror” is being modified.
 Claim 23 recites, “the specimen lenses.” There is insufficient antecedent basis for this limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0205358 A1 [Bunton] in view of US 2010/0282964 A1 [Bunton II].

Regarding Claim 1:
Bunton teaches an atom probe arrangement including:
a. a laser beam source (Fig. 1 (116)), and 
b. a beam splitter (para 94) situated to: (1) receive a laser beam from the laser beam source along a beam path (para 94), and (2) split the laser beam into sub-beams which travel along different sub-beam paths, the different sub-beam paths being directed toward a specimen within an atom probe chamber (para 94).
However, Bunton fails to teach that only one of the sub-beams is incident on the specimen at a time.
Bunton II teaches using a split off portion of an atom probe beam and measuring said beam as a targeting means to monitor and control beam position. Para 29. Such a measurement would preclude the measured sub-beam from being incident on the specimen. It would have been obvious to one of ordinary skill in the art prior to the effective time of filing to add the split sub-beam measurement of Bunton II to Bunton. One would have been motivated to so since it would allow the user to monitor and control beam position.

Regarding Claim 12:
Bunton teaches a method for collecting atom probe data (abstract) including the steps of: 

b. directing the sub-beams toward a specimen within an atom probe chamber (para 94).
However, Bunton fails to teach that only one of the sub-beams is incident on the specimen at a time.
Bunton II teaches using a split off portion of an atom probe beam and measuring said beam as a targeting means to monitor and control beam position. Para 29. Such a measurement would preclude the measured sub-beam from being incident on the specimen, and as such only one sub-beam would ever by incident upon the specimen. It would have been obvious to one of ordinary skill in the art prior to the effective time of filing to add the split sub-beam measurement of Bunton II to Bunton. One would have been motivated to so since it would allow the user to monitor and control beam position.
Allowable Subject Matter
Claims 15, 18-20 are allowed.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-11, 16-17, and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881